PER CURIAM.
Two motorists were approaching an intersection from opposite directions, and the traffic light was green for both. Plaintiff intended to drive straight through the intersection and- defendant’s driver started to turn left, that being the only direction he could take because of the signs there posted. The two automobiles came together, the front of plaintiff’s vehicle striking the right side of defendant’s vehicle. The trial court found defendant’s driver negligent and that plaintiff was contributorily negligent, and denied plaintiff’s claim and defendant’s counterclaim. Plaintiff has appealed, challenging the finding of contributory negligence.
From plaintiff’s testimony in open court and defendant’s interrogatories, the trial judge was to form a judgment as to the speed and relative distances of the two vehicles from the intersection, their positions just before and at the time of collision, and related factors bearing on primary and contributory negligence. The record would not justify us in holding that his decision was wrong as a matter of law.
Under applicable traffic regulations plaintiff had the right of way over defendant attempting to make a left turn; but such right of way was relative, not absolute.
Affirmed.